ORDER

PER CURIAM.
Elmer D. Williams (‘Williams”) appeals the judgment on his conviction of two counts of sale of a controlled substance. Williams makes several claims of error based upon jury selection. First he claims that the trial court erred in denying his request for a mistrial based on the statements of a member of the jury panel. Next, Williams claims that the trial court erred in sustaining a challenge for cause by the prosecution because of a previous encounter within the criminal justice system of a member of the panel with the prosecutor. Williams also claims that the trial court erred in denying his objection to a peremptory challenge of a black juror by the state. Finally, Williams asserts that the trial court erred in allowing expert testimony concerning for the testimony.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).